MEMORANDUM DECISION
                                                                                 Jun 03 2015, 7:27 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
      Cara Schaefer Wieneke                                  Gregory F. Zoeller
      Wieneke Law Office                                     Attorney General of Indiana
      Plainfield, Indiana
                                                             Tyler G. Banks
                                                             Deputy Attorney General
                                                             Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Meghan Hambright,                                          June 3, 2015

      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 84A01-1501-CR-13

              v.                                                 Appeal from the Vigo Superior
                                                                 Court
                                                                 The Honorable David R. Bolk,
      State of Indiana,                                          Judge
      Appellee-Plaintiff                                         Trial Court Cause No. 84D03-1310-
                                                                 FC-3099




      Bradford, Judge.



                                            Case Summary
[1]   After pleading guilty to Class C felony operating a vehicle after forfeiture of her

      license for life, Appellant-Defendant Meghan Hambright was sentenced to two

      Court of Appeals of Indiana | Memorandum Decision 84A01-1501-CR-13| June 3, 2015              Page 1 of 5
      years of home detention. Hambright was to begin her home detention within

      one month of sentencing, one of the requirements of which was that Hambright

      secure a landline telephone line for monitoring equipment. Approximately two

      months later and after Hambright had been given extra time to secure a landline

      telephone, Appellee-Plaintiff the State of Indiana (“the State”) petitioned to

      revoke Hambright’s direct commitment to home detention. Following a

      hearing, the trial court revoked Hambright’s home detention and ordered her to

      serve her two-year sentence in the Department of Correction. Hambright

      appeals, contending that the trial court abused its discretion, arguing essentially

      that her failure to secure a landline telephone was not her fault. Concluding the

      trial court did not abuse its discretion, we affirm.



                            Facts and Procedural History
[2]   On October 7, 2013, Hambright was charged with Class C felony operating a

      vehicle after forfeiture of her license for life. (Appellant’s App. 2). On April 8,

      2014, West Central Regional Community Corrections (“West Central”) filed a

      letter in the trial court indicating that it would accept Hambright on home

      detention in the event of conviction and a court order to that effect.

      (Appellant’s App. 25). The letter indicated, inter alia, that “[i]f client will be

      using equipment requiring telephone service client MUST HAVE a working

      landline phone service through AT&T ONLY!” Appellant’s App. p. 25

      (emphasis in original).




      Court of Appeals of Indiana | Memorandum Decision 84A01-1501-CR-13| June 3, 2015   Page 2 of 5
[3]   On August 11, 2014, Hambright pled guilty as charged. (Appellant’s App. 32-

      33). On September 8, 2014, pursuant to a plea agreement, the trial court

      sentenced Hambright to two years of incarceration, to be served as direct

      commitment to home detention under the supervision of the Vigo County

      Home Detention Program. (Appellant’s App. 34). The sentencing order

      provided that Hambright was to commence her sentence within thirty days, or

      by October 8, 2014. (Appellant’s App. 34). At some point, Hambright

      petitioned to have her direct commitment transferred to West Central. (Tr. 11).

      West Central gave Hambright a deadline of October 29, 2014, by which she

      was to secure a landline telephone, which represents a three-week extension.

      (Tr. 12). As of October 30, 2014, Hambright had not commenced her direct

      commitment or contacted West Central. (Tr. 12).


[4]   On November 7, 2014, the State filed a petition to revoke Hambright’s

      commitment home detention, alleging that she had yet to begin her direct

      commitment despite having been given additional time to secure the landline

      telephone in her home. (Appellant’s App. 39). On December 11, 2014, the trial

      court held a hearing on the State’s petition to revoke direct commitment.

      Following the hearing, the trial court revoked Hambright’s commitment to

      home detention and ordered that she serve her two-year sentence in the

      Department of Correction. (Appellant’s App. 47).


                                 Discussion and Decision


      Court of Appeals of Indiana | Memorandum Decision 84A01-1501-CR-13| June 3, 2015   Page 3 of 5
[5]   Hambright contends that the trial court abused its discretion in revoking her

      home detention because the State failed to show that her failure to secure a

      landline telephone was her fault. For purposes of appellate review, we treat a

      hearing on a petition to revoke a placement in a community corrections

      program the same as we do a hearing on a petition to revoke probation. Cox v.

      State, 706 N.E.2d 547, 549 (Ind. 1999). The similarities between the two dictate

      this approach. Id. Both probation and community corrections programs serve

      as alternatives to commitment to the DOC and both are made at the sole

      discretion of the trial court. Id. A defendant is not entitled to serve a sentence

      in either probation or a community corrections program. Id. Rather,

      placement in either is a “matter of grace” and a “conditional liberty that is a

      favor, not a right.” Id. (quoting Million v. State, 646 N.E.2d 998, 1002 (Ind. Ct.

      App. 1995) (internal quotation omitted)).


              Our standard of review of an appeal from the revocation of a
              community corrections placement mirrors that for revocation of
              probation. A probation hearing is civil in nature and the State
              need only prove the alleged violations by a preponderance of the
              evidence. We will consider all the evidence most favorable to
              supporting the judgment of the trial court without reweighing
              that evidence or judging the credibility of witnesses. If there is
              substantial evidence of probative value to support the trial court’s
              conclusion that a defendant has violated any terms of probation,
              we will affirm its decision to revoke probation.
      Cox v. State, 706 N.E.2d 547, 551 (Ind. 1999) (citations omitted).


[6]   We conclude that Hambright has failed to establish that the trial court abused

      its discretion. It is undisputed that Hambright failed to have a landline

      Court of Appeals of Indiana | Memorandum Decision 84A01-1501-CR-13| June 3, 2015   Page 4 of 5
      telephone installed in her residence, a required condition for home detention.

      As early as April of 2014—seven months before the State filed its revocation

      provision—Hambright was likely put on notice regarding the landline telephone

      requirement of home detention by the letter from West Central. At the very

      least, Hambright never denies, and the record clearly indicates, that she was

      fully aware of the requirement in the time period following her guilty plea on

      August 11, 2014. Despite this notice, and a three-week grace period granted by

      West Central, Hambright still did not have a landline telephone installed

      approximately three months later, when the State filed its petition to revoke

      home detention on November 7, 2014. Hambright points to evidence that she

      contacted AT&T several times regarding the landline telephone to no avail.

      The trial court, however was free to disbelieve Hambright’s testimony regarding

      her diligence, and apparently did. Hambright’s argument is an invitation to

      reweigh the evidence, which we will not do.


[7]   The judgment of the trial court is affirmed.


      Vaidik, C.J., concurs.


      Kirsch, J., dissents.




      Court of Appeals of Indiana | Memorandum Decision 84A01-1501-CR-13| June 3, 2015   Page 5 of 5